Citation Nr: 1710009	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-28 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral bunions.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1999 with service in the Alabama Army National Guard from 2006 to 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held before Board in August 2015.  A transcript is of record.

In October 2016 the Veteran filed a Notice of Disagreement for his claim for service connection for PTSD.  Subsequently, in November 2016 the Veteran submitted a form electing to have his appeal processed by the Decision Review Officer (DRO).  VACOLS reflects that the RO is currently adjudicating this claim; as such, this claim is not presently before the Board and is not addressed herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issues of entitlement to service connection for a cervical spine disorder, bilateral bunions, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2010 rating decision, the RO determined that the Veteran had failed to provide new and material evidence to reopen the previously denied claims of entitlement to service connection for bilateral bunions and a right shoulder disability.

2.  Evidence added to the record since the August 2010 final rating decision was not previously of record and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral bunions and a right shoulder disability.


CONCLUSIONS OF LAW

1.  The August 2010 decision that denied the claims for service connection for bilateral bunions and a right shoulder disorder is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  The evidence received subsequent to the August 2010 decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for bilateral bunions and a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for bilateral bunions and a right shoulder disability was initially denied in an August 2010 rating decision.  The RO essentially determined that there was no evidence the Veteran's bunions occurred in or was caused by his service and there was no relationship between the Veteran's right shoulder disorder and service.  The Veteran did not appeal the August 2010 decision nor was new and material evidence received within a year of that decision.  The August 2010 decision is thus final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2016).  

At the time of the August 2010 rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs), VA medical records, private medical records dated July 2005 to August 2007, private medical records dated December 2005 to April 2010, and an August 2010 VA examination.  STRs showed right shoulder mild tendonitis in January 1999, but were silent for any right shoulder or bunion complaints, treatment, or diagnoses.  The private medical treatment records included in the claims file provides a diagnosis of hallux valgus deformity bilaterally in January 2009.  Additionally, an August 2007 MRI of the right shoulder showed degenerative changes in the acromioclavicular joint with hypertrophic change but no rotator cuff tear was visible.  The August 2010 VA examination diagnosed right shoulder bursitis and provided a negative nexus opinion.

Additional evidence has been received since the August 2010 rating decision.  This evidence consists of private and VA medical treatment records, a July 2014 informal telephone conference in lieu of a DRO hearing, and the August 2015 Board hearing testimony.  At the July 2014 informal telephone conference, the Veteran reported hurting his shoulder playing softball in service.  He sought treatment at a clinic but was "shuffled" out quickly.  Per the Veteran's report, the reason he was shuffled out of the clinic quickly was because his wife at the time was having an affair with one of the hospital corpsman.  The Veteran believes if he was treated properly at the clinic he would have received x-rays to better document his injury.  Additionally, the Veteran reported he noticed bunions on his feet while in Meridian.  He attributed the bunions to his tight shoes.  

At the August 2015 Board hearing, the Veteran testified to an injury that occurred while playing softball on active duty.  Since the softball injury, the Veteran reported his right shoulder pain is recurring and requires medication.  He testified he has been diagnosed with arthritis and bursitis in both shoulders.  He also testified that he noticed bunions about five years into his military service.  He recounted how tight his shoes were on his feet and that he asked for the widest shoes but none were available.  He stated he sought treatment for the bunions at the clinic while he was in-service, approximately around 1996 to 1999.  The Veteran further testified that his bunions are presently still visible.  His condition gets worse when he stands up on cement or does not have a good soled shoe.  The bunions cause pain that feels like a nail is going into the side of his foot where the bunion is located and affect his mobility.  Additionally, the Veteran further testified that when he did seek treatment for his shoulder and bunions in service, he did not feel as though he was given an adequate and thorough examination.  Again, the Veteran indicated his wife was having an affair with one of the medics and he felt he was hurried out of the office when he sought medical treatment.  As such, the Veteran testified his service treatment records relating to these claims are limited.

The Board finds that new and material evidence has been presented.  The evidence, including testimony at the Board hearing and the informal hearing, is new because it was not previously submitted to VA.  The testimony that he noticed bilateral bunions on his feet during service and his testimony regarding the continued symptomatology of his right shoulder disorder following his injury in-service is material evidence as it relates to an unestablished fact necessary to substantiate these service connection claims - in-service incurrence.  See Shade, 24 Vet. App. at 118.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for bilateral bunions is reopened; the claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for a right shoulder disorder is reopened; the claim is allowed to this extent only.


REMAND

First, remand is warranted to obtain service treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  An August 2012 Notification of Medical Disqualification, noted a re-injury of status-post anterior cervical disc fusion.  This indicates a potential injury during National Guard service, which could substantiate a service connection claim.  No records from the Veteran's post-active duty service are associated with the claims file.  

Second, remand is warranted to obtain VA examinations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding the bilateral bunions, the record includes a January 2009 private medical treatment record which diagnosed hallux valgus deformity bilaterally.  At the August 2015 Board hearing, the Veteran reported that his bilateral bunions appeared about five years into his military service as a result of his tight shoes and have persisted since that time.  Regarding a cervical spine disorder, the Veteran underwent a spinal fusion in 2010.  Thereafter, private medical treatment records diagnosed post laminectomy cervical syndrome, cervicalgia and cervical radiculopathy.  Additionally, a July 2016 MRI of the cervical spine included the impression of severe stenosis of the left C4-5 neural foramen secondary to left paracentral/foraminal disc protrusion.  At the August 2015 Board hearing, the Veteran testified that he injured his neck in several incidents during service.  The Veteran reported a fall in 2009 at Fort McClellan.  Additionally, the Veteran testified that on several occasions he would hit his head on the ship he was stationed on as he walked through passageways.  He also reported continuous neck symptoms since that time.  Here, there are right shoulder, neck, and bunion diagnoses.  Additionally, there is competent testimony of in-service events and symptoms since that time.  Accordingly, remand for VA examinations is required.  See 38 C.F.R. 
§ 3.159(c); McLendon, 20 Vet. App. at 83-86.

Third, remand is warranted regarding the right shoulder disorder, for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The August 2010 VA examination diagnosed right shoulder bursitis and provided a negative nexus opinion, noting a gap of 15 years in between service and treatment for the right shoulder.  But the Veteran has now provided testimony of ongoing symptoms since service discharge.  Accordingly, remand is warranted for a new examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment and personnel records from all periods of active duty, active duty for training, and inactive duty for training, to include all records related to the Veteran's discharge in 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right shoulder disorder, neck disorder, and bunions.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that bunions had onset during the Veteran's service or are otherwise etiologically related to service.  The examiner must address the Veteran's lay statements of symptoms beginning during active duty that have persisted.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right shoulder disorder had onset during the Veteran's service or is otherwise etiologically related to service.  Discuss the following:  1) 1999 STR pertaining to a right shoulder injury; 2) a June 2014 buddy statement; 3) the 2010 VA examination; 4) the Veteran's lay statements regarding the in-service injury and symptoms since that time; and 5) an August 2007 MRI which noted degenerative changes of the right acromioclavicular joint.  

	c.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a cervical spine disorder had onset during the Veteran's service, or is otherwise etiologically related to active duty or active duty for training, or was caused by an injury during inactive duty for training. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


